Citation Nr: 0413615	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-13 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for obsessive compulsive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to May 
1973.  Further, the record reflects he has had additional 
service in the Reserves, which would have included various 
periods of active duty for training (ACDUTRA) and inactive 
duty training.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which denied the claim.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
an equitable disposition of the instant case has been 
completed, to the extent possible due to the cooperation of 
the veteran.

2.  The competent medical evidence does not reflect that the 
veteran has been diagnosed with a psychotic disorder.

3.  The competent medical evidence does not show that the 
veteran's obsessive compulsive disorder was incurred in or 
aggravated by active service, to include his periods of 
ACDUTRA.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
obsessive compulsive disorder.  38 U.S.C.A. §§ 101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in March 2001, June 2001, 
July 2001, and May 2002, all of which were before the July 
2002 rating decision.  These letters, collectively, informed 
the veteran of what information and evidence was needed to 
substantiate service connection claims, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holdings in Quartuccio, supra, and 
Pelegrini, supra.  Further, the July 2002 rating decision, 
the May 2003 Statement of the Case (SOC), and the August 2003 
Supplemental Statement of the Case (SSOC) informed the 
veteran of reasons for the RO's denial of his claim.  The 
August 2003 SSOC also included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Moreover, the 
veteran's accredited representative cited to, and indicated 
familiarity with, the VCAA in a February 2004 statement.  
Accordingly, the duty to notify has been satisfied.

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified any pertinent 
evidence that has not been obtained or requested by the RO.  
For example, the veteran has asserted that he was first 
diagnosed with obsessive compulsive disorder in September 
1997.  However, attempts to obtain any such records have been 
unsuccessful.  Moreover, by the July 2001 correspondence, the 
RO specifically requested that the veteran complete a VA Form 
21-4142 (Authorization and Consent to Release Information to 
VA) for the clinician and facility which he reported had 
initially diagnosed him with obsessive compulsive disorder.  
No response appears to be of record from the veteran 
regarding this request.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (The duty to assist is not a "one-way 
street."  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.).  Additionally, by the May 2002 correspondence, 
the RO informed the veteran of their inability to obtain 
pertinent medical records from the 1997 to 2000 period.  The 
record also reflects that the RO made multiple requests to 
obtain the veteran's Reserve personnel and medical records.  
Although no examination has been accorded to the veteran with 
respect to this claim, for the reasons stated below the Board 
finds that no such examination is warranted based upon the 
facts of this case.  Further, the veteran and his 
representative have been accorded the opportunity to present 
evidence and argument in support of this claim.  Thus, the 
Board concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran essentially contends that his 
obsessive compulsive disorder was incurred in or aggravated 
during a period of ACDUTRA.  He has asserted that he was 
first diagnosed with this disability in September 1997, 
within one year of a period of ACDUTRA, that he was in sound 
condition when accepted into active service, and that he was, 
therefore, entitled to a grant of service connection on a 
presumptive basis.  

The veteran's service medical records from his November 1971 
to November 1973 period of active duty contain no findings 
indicative of psychiatric problems during this period.  In 
fact, his psychiatric condition was clinically evaluated as 
normal on his May 1973 separation examination.

No psychiatric disability was diagnosed on a June 1973 VA 
medical examination.

The veteran initiated his claim in January 2001, with the 
submission of a VA Form 21-526 (Application for Compensation 
or Pension).  Among other things, he indicated that he had a 
nervous breakdown in May 2000 while performing Reserve duty, 
and that he was subsequently hospitalized in June 2000.

The evidence on file includes various medical records, 
including records from the Social Security Administration 
(SSA) which cover a period from 2000 to 2001.  In pertinent 
part, records dated in February 2000 note that the veteran 
reported a history of obsessive compulsive disorder and 
difficulty functioning in distractive environments.  
Subsequent records continue to show treatment and evaluation 
for obsessive compulsive disorder.  

Records from June 2000 note that in May of that year he was 
on the top of his home's second story roof adjusting his 
television satellite dish, when he started yelling 
obscenities at his wife for no apparent reason, which started 
an argument with his wife.  Further, he had another outburst 
the next day after an altercation with his wife.  He 
ultimately sought treatment at a military medical center, 
where he stayed for a couple of nights before returning home, 
determined to cope differently with his problems.  A 
clinician stated that this story was an illustration of the 
veteran's struggle with obsessive compulsive personality 
disorder.  The veteran reported that he had struggled with 
this for most of his life, and that a couple of things had 
contributed to his recent meltdown.  One factor was that a 
friend had moved in with his family about a month earlier.  
While he felt strongly about wanting to help his friend in 
this way, it had also deprived him of some important personal 
space.  The other factor was increasing marital stress, 
partially due to having a son with ADD, and partially due to 
the fact that one of his methods for coping with his own 
problems was to drink, which his wife was increasingly 
intolerant of.

The evidence also includes Disability Determination and 
Transmittal Sheets from the SSA dated in February 2001 and 
May 2001.  The February 2001 document showed a primary 
diagnosis of affective disorder, with a secondary diagnosis 
of anxiety related disorder.  However, the May 2001 document 
revised these findings to show a primary diagnosis of anxiety 
related disorder, with a secondary diagnosis of affective 
disorder.  Further, by a June 2001 decision, the SSA 
determined that the veteran was entitled to disability 
benefits, and that he had become disabled under the SSA's 
rules in May 2000.

The veteran's Reserve records indicate he had multiple 
periods of ACDUTRA and inactive duty training over the years.  
For example, he had a period of active duty from October 1996 
to February 1997.  Thereafter, the record reflects he earned 
no (zero) active duty points and 74 inactive duty points from 
March 1997 to March 1998.  From March 1998 to March 1999, he 
earned 4 active duty points and 36 inactive duty points.  
From March 1999 to March 2000, he earned no active duty 
points and 35 inactive duty points.  Moreover, from March 
2000 to March 2001, he earned no active duty points and 13 
inactive duty points. 

The veteran's Reserve medical records reflect that his 
psychiatric condition was clinically evaluated as normal on 
service examinations conducted in March 1976, August 1978, 
March 1979, August 1981, November 1994, and December 1999.  
However, on a December 1999 Report of Medical History, the 
veteran indicated that he had experienced depression or 
excessive worry, and that he had been treated for a mental 
condition.  He further indicated that that he had been 
treated for excessive anxiety, obsessive compulsive disorder 
in September 1997.  Moreover, the examiner's comments 
indicated that since the last examination, the veteran had 
experienced major depression, which was stable on SSRI.  

Thereafter, as documented by a January 2000 letter, the 
veteran was placed in a medical follow-up program following 
review of his December 1999 examination due to his obsessive 
compulsive disorder, and other medical conditions.  The 
January 2000 letter also stated that to ensure the veteran's 
continued qualification for military service, a psychiatric 
evaluation was requested from his treating physician.  

On a February 2000 personal physician report (psychological), 
the clinician diagnosed the veteran with obsessive compulsive 
disorder.  With respect to the circumstances of initial 
diagnosis (including relevant dates), the clinician stated 
that it was unknown to him, as February 2000 was the 
veteran's first visit.

A March 2000 letter regarding the medical follow-up program 
indicates that the military had decided to continue the 
veteran in the program, that they continued to be concerned 
about his medical qualification for service to include his 
obsessive compulsive disorder, and that improvement had to be 
evident within six months.  This letter also indicated that 
there should be a re-evaluation of the noted conditions by 
September 2000.  However, no such follow-up appears to be in 
the file.  Moreover, a February 2001 letter informed the 
veteran that he was relieved from his current assignment, 
assigned to the Retired Reserve section, and placed on the 
Reserve Retired List as of April 2001.

No competent medical opinion is of record which relates the 
etiology of the veteran's obsessive compulsive disorder to 
active service, to include any period of ACDUTRA.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

Service connection may be presumed for certain "chronic 
diseases," such as a psychosis, if the disease manifested to 
a degree of 10 percent or more within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Further, ACDUTRA includes full-time duty in the 
Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserves includes the National Guard 
of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, 
other than full-time duty, performed by a member of the 
National Guard of any State, is considered to be inactive 
duty training.  38 C.F.R. § 3.6(d)(4).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for an obsessive compulsive disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).  Although he is 
competent as a lay person to describe his visible 
symptomatology, he is not competent to diagnose a medical 
disability or provide a medical opinion as to the etiology 
thereof.

Initially, the Board notes that obsessive compulsive disorder 
is a disease and not an injury.  Accordingly, he would not be 
entitled to a grant of service connection if this disability 
were incurred in or aggravated by a period of inactive duty 
training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a)

The record clearly shows that the veteran has been diagnosed 
with an obsessive compulsive disorder.  Moreover, the veteran 
has asserted that he was first diagnosed with this disability 
in September 1997, less than a year following his October 
1996 to February 1997 period of ACDUTRA.  Therefore, he 
asserts that he should be granted service connection for this 
disability on a presumptive basis.

Despite the veteran's assertions, there is no competent 
medical evidence of record which confirms he was diagnosed 
with obsessive compulsive disorder in September 1997, and all 
attempts to obtain any such records have been unsuccessful.  
Further, the first indication of the veteran's obsessive 
compulsive disorder was on his December 1999 Report of 
Medical History, when he indicated that he had been diagnosed 
with the disability in September 1997.  The first competent 
medical diagnosis of obsessive compulsive disorder appears to 
be in February 2000, which is more than one year after the 
October 1996 to February 1997 period.  Moreover, as indicated 
above, the veteran did not receive any active duty points 
after March 1999, and only 4 points during the March 1998 to 
March 1999 period.  The exact dates of the veteran's active 
service during this latter period are unverified.  
Consequently, it cannot be confirmed that the February 2000 
diagnosis was within one year of a period of active duty.

Even if the veteran were diagnosed with his obsessive 
compulsive disorder within one year of a period of ACDUTRA, 
to include his purported diagnosis in September 1997, he 
would still not be entitled to a grant of service connection 
on a presumptive basis.  See Holbrook v. Brown, 8 Vet. App. 
91 (1995) (The Board has the fundamental authority to decide 
a claim in the alternative.).  As exemplified by 38 C.F.R. 
§ 4.130, obsessive compulsive disorder is characterized as an 
anxiety disorder, rather than a psychotic disorder.  Since 
the presumptive provisions of 38 C.F.R. §§ 3.307, and 3.309, 
only apply for a psychosis, the veteran would not be entitled 
to the benefit of these provisions in the instant case.

The Board acknowledges that the veteran's Reserve medical 
records indicate findings of obsessive compulsive disorder 
beginning with the December 1999 Report of Medical History.  
However, as already stated, the veteran earned no active duty 
points after March 1999.  Therefore, these findings were not 
made during ACDUTRA or any other period of active service.  
As such, he is not entitled to a grant of service connection 
for this disability.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a)

The Board also notes the veteran's contentions that he had a 
nervous breakdown in May 2000 following a period of Reserve 
duty.  However, the medical records on file for that period 
reflect that this incident occurred when he was at home, and 
was not performing Reserve duty.  Moreover, the records do 
not attribute the incident to his military service.  Rather, 
the records indicate it was due to the stress of having a 
friend and his family living in the basement, as well as 
marital difficulty.

In summary, the record does not support a finding that the 
veteran was diagnosed with obsessive compulsive disorder 
during a period of active service, to include ACDUTRA.  No 
competent medical evidence is on file which otherwise relates 
this disability to such a period.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for obsessive compulsive 
disorder, and it must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board further finds that no additional development, to 
include a medical examination/opinion is warranted in the 
instant case.  To request an examination and/or medical 
opinion on the contended causal relationship would require a 
clinician to review the same record as summarized above: 
service medical records that do not show a diagnosis of 
obsessive compulsive disorder during a period of active duty, 
to include ACDUTRA; and the absence of medical findings 
relating the claimed disability to active service.  Under 
these circumstances, any opinion on whether a disability is 
linked to service, would obviously be speculative.  Simply 
put, there is no relevant complaint or clinical finding for a 
clinician to link the claimed disability to the veteran's 
active military service.  Thus, the Board finds that no 
further development is warranted.  See 38 U.S.C.A. § 
5103A(d)); 38 C.F.R. § 3.159(c); see also Boyer, supra; 
Mercado-Martinez, supra.


ORDER

Entitlement to service connection for obsessive compulsive 
disorder is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



